     Case: 1:20-cv-04608 Document #: 47 Filed: 11/05/20 Page 1 of 2 PageID #:3027




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ART ASK AGENCY,                                                )
                                                               )    Case No.: 20-cv-4608
                Plaintiff,                                     )
                                                               )    Judge Manish S. Shah
v.                                                             )
                                                               )
THE INDIVIDUALS, CORPORATIONS,                                 )
LIMITED LIABILITY COMPANIES,                                   )
PARTNERSHIPS AND UNINCORPORATED                                )
ASSOCIATIONS IDENTIFIED                                        )
ON SCHEDULE A HERETO,                                          )
                                                               )
                Defendants.                                    )

                             DECLARATION OF MICHAEL A. HIERL


            I, Michael A. Hierl, of Chicago, Illinois, declare as follows:

     1.     I am an attorney at law, duly admitted to practice before the Courts of the State of

     Illinois and the United States District Court for the Northern District of Illinois. I am one of

     the attorneys for Plaintiff. Except as otherwise expressly stated to the contrary, I have

     personal knowledge of the following facts and, if called as a witness, I could and would

     competently testify as follows:

     2.     I hereby certify that the Defaulting Defendants (as defined in the accompanying

     Memorandum) have failed to plead or otherwise defend this action within the allotted time

     in violation of Federal Rule of Civil Procedure 12(a)(1)(A).

     3.     My office investigated the infringing activities of the Defaulting Defendants,

     including attempting to identify the registrant of each associated domain name and its

     contact information. Our investigation confirmed that the Defaulting Defendants are
  Case: 1:20-cv-04608 Document #: 47 Filed: 11/05/20 Page 2 of 2 PageID #:3028




 primarily domiciled in China. As such, I am informed and believe that the Defaulting

 Defendants are not active-duty members of the U.S. armed forces.

  4.     Exhibit 1 is an accurate copy of unpublished decisions cited in the corresponding

  Memorandum in Support of ART ASK AGENCY’s Motion for Entry of Default and

  Default Judgment.

       I declare under penalty of perjury that the foregoing is true and correct.

DATED: November 5, 2020                              /s/ Michael A. Hierl
                                                     Michael A. Hierl
                                                     Counsel for Plaintiff




                                                2
